Name: Commission Regulation (EU) NoÃ 248/2010 of 24Ã March 2010 amending Regulation (EC) NoÃ 1484/95 laying down detailed rules for implementing the system of additional import duties and fixing representative prices in the poultry meat and egg sectors and for egg albumin, and Regulation (EC) NoÃ 504/2007 laying down detailed rules for the application of the arrangements for additional import duties in the milk and milk products sector
 Type: Regulation
 Subject Matter: animal product;  processed agricultural produce;  foodstuff;  prices;  EU finance;  trade
 Date Published: nan

 25.3.2010 EN Official Journal of the European Union L 79/1 COMMISSION REGULATION (EU) No 248/2010 of 24 March 2010 amending Regulation (EC) No 1484/95 laying down detailed rules for implementing the system of additional import duties and fixing representative prices in the poultry meat and egg sectors and for egg albumin, and Regulation (EC) No 504/2007 laying down detailed rules for the application of the arrangements for additional import duties in the milk and milk products sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 143(b), in conjunction with Article 4 thereof, Having regard to Council Regulation (EC) No 614/2009 of 7 July 2009 on the common system of trade for ovalbumin and lactalbumin (2), and in particular Article 3(4) thereof, Whereas: (1) Article 3(3) of Commission Regulation (EC) No 1484/95 (3), and Article 4(3) of Commission Regulation (EC) No 504/2007 (4) provide that, when the cif import price of a consignment is higher than the applicable representative price, the importer has to lodge the security referred to in Article 248(1) of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (5), equal to the amount of additional duty which he would have paid if the calculation of the additional duty had been made on the basis of the representative price applicable to the product in question. (2) However, in a similar case, Article 38(3) of Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (6), provides that the importer has to lodge the security referred to in Article 248(1) of Regulation (EEC) No 2454/93, equal to the difference between the amount of additional import duty calculated on the basis of the representative price applicable to the product in question and the amount of additional import duty calculated on the basis of the cif import price of the consignment in question. (3) For sake of harmonisation of the calculation methods applicable in the different sectors, it is appropriate to align the method provided for in Article 3(3) of Regulation (EC) No 1484/95 and Article 4(3) of Regulation (EC) No 504/2007 to the method provided for in Article 38(3) of Regulation (EC) No 951/2006. (4) Article 3(4) of Regulation (EC) No 1484/95 and Article 4(4) of Regulation (EC) No 504/2007 determine the time-limits by which the importer has to prove that the consignment was disposed of under the conditions confirming the correctness of the cif import price. It appears that in practice the procedure for the import and the sale of the goods under the system have become far more differentiated. Where previously a single operator was in general dealing with the purchase in the third country, the release into free circulation and the sale in the Community, nowadays several operators are involved in the different operations making often impossible the respect of those time-limits. It is therefore appropriate to extend those time-limits. (5) Regulations (EC) No 1484/95 and (EC) No 504/2007 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Article 3 of Regulation (EC) No 1484/95, paragraphs 3 and 4 are replaced by the following: 3. In the case referred to in paragraph 2, the importer must lodge the security referred to in Article 248(1) of Regulation (EEC) No 2454/93, equal to the difference between the amount of additional import duty calculated on the basis of the representative price applicable to the product in question and the amount of additional import duty calculated on the basis of the cif import price of the consignment in question. 4. The importer shall have two months from the sale of the products in question, subject to a limit of nine months from the date of acceptance of the declaration of release for free circulation, to prove that the consignment was disposed of under conditions confirming the correctness of the prices referred to in paragraph 2. Failure to meet one or other of these deadlines shall entail the loss of the security lodged. However, the time limit of nine months may be extended by the competent authorities by a maximum of three months at the request of the importer, which must be duly substantiated. The security lodged shall be released to the extent that proof of the conditions of disposal is provided to the satisfaction of the customs authorities. Otherwise, the security shall be forfeit by way of payment of the additional duties. Article 2 In Article 4 of Regulation (EC) No 504/2007, paragraphs 3 and 4 are replaced by the following: 3. In the case referred to in paragraph 2, the importer must lodge the security referred to in Article 248(1) of Commission Regulation (EEC) No 2454/93 (7), equal to the difference between the amount of additional import duty calculated on the basis of the representative price applicable to the product in question and the amount of additional import duty calculated on the basis of the cif import price of the consignment in question. 4. The importer shall have two months from the sale of the products in question, subject to a limit of nine months from the date of acceptance of the declaration of release for free circulation, to prove that the consignment was disposed of under conditions confirming the correctness of the prices referred to in paragraph 2. Failure to meet one or other of these deadlines shall entail the loss of the security lodged. However, the time limit of nine months may be extended by the competent authorities by a maximum of three months at the request of the importer, which must be duly substantiated. The security lodged shall be released to the extent that proof of the conditions of disposal is provided to the satisfaction of the customs authorities. Otherwise, the security shall be forfeit by way of payment of the additional duties. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply as from 1 May 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 181, 14.7.2009, p. 8. (3) OJ L 145, 29.6.1995, p. 47. (4) OJ L 119, 9.5.2007, p. 7. (5) OJ L 253, 11.10.1993, p. 1. (6) OJ L 178, 1.7.2006, p. 24. (7) OJ L 253, 11.10.1993, p. 1.